Citation Nr: 0828289	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The veteran had active service from January 1952 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which reopened a previously denied claim for 
service connection for a right eye disability, but then 
denied this claim on the merits.  

The veteran appealed, and in March 2005, the Board denied the 
veteran's application to reopen the claim.  The veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In September 2005, while his case was pending at 
the Court, the VA's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
vacate the Board's March 2005 decision.  That same month, the 
Court issued an Order vacating the March 2005 Board decision.  

Thereafter, following consideration of additional evidence, 
the Board again denied the veteran's application to reopen 
the claim in February 2006.  The veteran once again appealed 
to the Court, and in a Memorandum Decision, dated in November 
2007, the Court vacated the Board's decision and directed 
that the claim be reopened and readjudicated.  Accordingly, 
the current posture of the claim is entitlement to service 
connection on a direct basis and does not require the veteran 
to submit new and material evidence to reopen the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In addition to finding that the claim for service connection 
for a right eye disability should be reopened, the Court also 
directed that VA should verify whether the ship records for 
the USS Wilson (DE-414) contain any evidence of the veteran's 
January 1955 eye injury in which a sliver of steel flew into 
his right eye while he was chiseling steel on board that 
ship.  Thus, the Board finds that it has no alternative but 
to remand this matter so that an effort can be made to obtain 
the log records for this ship for the month of January 1955.

In addition, regardless of whether relevant ship logs are 
obtained, as a result of the July 2003 VA examiner's opinion 
that the veteran's visual acuity of 20/50 in the right eye 
"cannot be totally explained by the minimal lens 
opacification nor off-axis corneal scar," the Board finds 
that the veteran should be furnished with a new VA eye 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to 
obtain the ship's log for the USS 
Wilson (DE-414) for the month of 
January 1955.  

2.  Regardless of whether relevant 
information is provided in response to 
item 1 above, the veteran should be 
provided with a VA eye examination.  
The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis (i.e., 
refractive error, cataracts, corneal 
scar, etc.), date of onset, and 
etiology of any right eye disorder 
found to be present.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current right eye 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the 
January 1955 incident as reported by 
the veteran.  

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

3.  Finally, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

